The effect of the motion, if granted, would have been merely so to change a transaction consummated between the parties as to convert what was supposed and intended to be the voluntary payment of a debt, in one of the two recognized and legal currencies of the country, into a sale of gold by the debtor to the creditor, and make the latter a purchaser of coin at a premium without his consent and against his will. Whether any court can so vary the contracts and relations of individuals need not be considered. It must be an extreme case to justify it, even if the jurisdiction and power be conceded.
The present appellants appeared in the action and had notice of the application to modify the judgment, and suffered *Page 480 
the same to be granted by default. The application to open that default and for a rehearing of the motion, if the court had jurisdiction to entertain it after a voluntary payment and satisfaction of the judgment, was addressed to the discretion of the Supreme Court and the determination of that court is not reviewable here.
Whether the default was properly excused or for any reason the defendants should have an opportunity further to litigate the question involved, were questions for the decision of the court of original jurisdiction and the determination of that tribunal is final. By the consent, or, which is the equivalent of a consent, by the default of the appellants and their voluntary act in omitting to oppose the motion, the judgment was modified so as to entitle the plaintiffs to coin at their option, instead of legal tender notes, in payment of the mortgage debt. This was in conformity to the legal rights of the parties, as then well understood, and as they had been adjudicated by the highest court of the nation. The reconsideration of the question by the Supreme Court of the United States, with a result adverse to its first judgment, did not affect the existing judgments of State courts, or call for a modification and change of their records to meet the changed views and judgment of that court. A contrary doctrine would lead to the absurd necessity of correcting and modifying all judgments, whether existing and in force or satisfied and fully executed, upon the enunciation by a court of superior authority of a doctrine in conflict with and legally subversive of the principles upon which they were rendered. If judgments are erroneous they can only be reviewed and reversed or modified by error or appeal in the mode prescribed by law.
The judgment as modified in this action was regular, and if erroneous the error could only be corrected by an appeal, and from that the party was precluded by the rule prohibiting appeals from judgments and orders passing by default. The application of the defendants was to the grace and favor of the court, and, taking the most favorable view of the case *Page 481 
for the appellants, it was addressed to the discretion of the court, and by the result the appellants must abide.
The appeal must be dismissed.
All concur.
Appeal dismissed.